DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applications amendment filed 11/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34, 83, and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agano (US 6,327,091 B1).
In regard to claim 34, 83, and 84, Agano discloses an apparatus comprising: 
an light source configured to emit a beam of light; 
a diffusive element that: includes grains (24), each having a diameter that is in a range from 2.8-2.9 mm, 3.0-3.2 mm, and 3.2-3.3 mm (40 µm to 5mm is taught); and 
is fixed at a position relative to the light source such that in operation the beam is incident on the diffusive element.
Agano fails to disclose an LED.
However, LED’s are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to use an LED light source in order to use a light source with high efficiency and long working life.
However, where it is argued Agano fails to teach the ranges of 2.8-2.9 mm, 3.0-3.2 mm, and 3.2-3.3 mm, such optimization in bead size would require only routine experimentation. It would have been obvious to one of ordinary skill in the art at the time of filing to set the bead size to between 2.8 mm and 3.3 mm in order to optimize the diffusion of the optic. 

Allowable Subject Matter
Claim 35-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875